      Case 1:20-cv-03091-TOR            ECF No. 50      filed 01/04/21     PageID.559 Page 1 of 11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF WASHINGTON
15
16
17
18    TOOTH ACRES, LLC, a Washington limited                      Case No. 1:20-CV-3091-TOR
19    liability company; GENE SCHEEL, an individual,
20
21                            Plaintiffs,                         STIPULATED PROTECTIVE ORDER
22
23            v.
24
25    HOODSTOCK RANCH, LLC, a Washington
26    limited liability company; MARK GORDON
27    HERON and MARY KATHLEEN HERON,
28    husband and wife,
29
30                            Defendant.
31
32
33
34                                             STIPULATION
35
36   1.     PURPOSES AND LIMITATIONS
37
38          Discovery in this action is likely to involve production of confidential or private
39
40   information for which special protection may be warranted. Accordingly, the parties hereby
41
42   stipulate to and petition the Court to enter the following Stipulated Protective Order. It does not
43
44   confer blanket protection on all disclosures or responses to discovery. The protection it affords
45
46   from public disclosure and use extends only to the limited information or items that are entitled
47
48   to confidential treatment under the applicable legal principles, and it does not presumptively
49
50   entitle parties to file confidential information under seal. The parties to this action stipulate that
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 1
      Case 1:20-cv-03091-TOR              ECF No. 50      filed 01/04/21    PageID.560 Page 2 of 11




 1   the following Protective Order applies to documents and information produced or disclosed in
 2
 3   this case.
 4
 5   2.       “CONFIDENTIAL” MATERIAL
 6
 7            “Confidential” material shall include the following documents and tangible things
 8
 9   produced or otherwise exchanged:
10
11                  (a) Sensitive financial information that is not otherwise publicly available;
12
13                  (b) Confidential personal information for the parties and their agents;
14
15                  (c) Any other information that a party in good faith believes constitutes or includes
16
17                     sensitive business or organizational information, or personal information or
18
19                     information furnished in confidence by any third party, which information is not
20
21                     known or freely accessible to the general public.
22
23   3.       SCOPE
24
25            The protections conferred by this agreement cover not only confidential material (as
26
27   defined above), but also (1) any information copied or extracted from confidential material;
28
29   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
30
31   testimony, conversations, or presentations by parties or their counsel that might reveal
32
33   confidential material. However, the protections conferred by this agreement do not cover
34
35   information that is in the public domain or becomes part of the public domain through trial or
36
37   otherwise.
38
39   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
40
41            4.1      Basic Principles. A receiving party may use confidential material that is
42
43   disclosed or produced by another party or by a non-party in connection with this case only for
44
45   prosecuting, defending, or attempting to settle this litigation. Confidential material may be
46
47   disclosed only to the categories of persons and under the conditions described in this agreement.
48
49   Confidential material must be stored and maintained by a receiving party at a location and in a
50
51   secure manner that ensures that access is limited to the persons authorized under this agreement.
     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 2

     150631871.1
      Case 1:20-cv-03091-TOR           ECF No. 50      filed 01/04/21     PageID.561 Page 3 of 11




 1            4.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 2
 3   ordered by the court or permitted in writing by the designating party, a receiving party may
 4
 5   disclose any confidential material only to:
 6
 7            (a)   the receiving party’s counsel of record in this action, as well as employees of
 8
 9   counsel to whom it is reasonably necessary to disclose the information for this litigation;
10
11            (b)   the officers, directors, and employees (including in-house counsel) of the
12
13   receiving party to whom disclosure is reasonably necessary for this litigation;
14
15            (c)   experts and consultants to whom disclosure is reasonably necessary for this
16
17   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18
19            (d)   the Court, court personnel, and court reporters and their staff;
20
21            (e)   copy or imaging services (including any e-discovery vendors) retained by counsel
22
23   to assist in the duplication and production of confidential material, provided that counsel for the
24
25   party retaining the copy or imaging service instructs the service not to disclose any confidential
26
27   material to third parties and to immediately return all originals and copies of any confidential
28
29   material;
30
31            (f)   during their depositions, witnesses in the action to whom disclosure is reasonably
32
33   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
34
35   A), unless otherwise agreed by the designating party or ordered by the Court. Pages of
36
37   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
38
39   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
40
41   under this agreement;
42
43            (g)   the author or recipient of a document containing the information or a custodian or
44
45   other person who otherwise possessed or knew the information;
46
47            (h)   a mediator, or similar alternative dispute resolution neutral, and his or her staff.
48
49
50
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 3

     150631871.1
      Case 1:20-cv-03091-TOR            ECF No. 50      filed 01/04/21     PageID.562 Page 4 of 11




 1            Notwithstanding the foregoing or any other provision of this Stipulation, a designating
 2
 3   party may disclose or make use of its own confidential material in any manner it deems
 4
 5   appropriate.
 6
 7            4.3    Filing Confidential Material. Before filing confidential material or discussing
 8
 9   or referencing such material in court filings, the filing party shall confer with the designating
10
11   party to determine whether the designating party will remove the confidential designation,
12
13   whether the document can be redacted, or whether a motion to seal or stipulation and proposed
14
15   order is warranted.
16
17   5.       DESIGNATING PROTECTED MATERIAL
18
19            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
20
21   party or non-party that designates information or items for protection under this agreement must
22
23   take care to limit any such designation to specific material that qualifies under the appropriate
24
25   standards. The designating party must designate for protection only those parts of material,
26
27   documents, items, or oral or written communications that qualify, so that other portions of the
28
29   material, documents, items, or communications for which protection is not warranted are not
30
31   swept unjustifiably within the ambit of this agreement.
32
33            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
34
35   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
36
37   unnecessarily encumber or delay the case development process or to impose unnecessary
38
39   expenses and burdens on other parties) expose the designating party to sanctions.
40
41            If it comes to a designating party’s attention that information or items that it designated
42
43   for protection do not qualify for protection, the designating party must promptly notify all other
44
45   parties that it is withdrawing the mistaken designation.
46
47            5.2    Manner and Timing of Designations. Except as otherwise provided in this
48
49   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
50
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 4

     150631871.1
      Case 1:20-cv-03091-TOR            ECF No. 50      filed 01/04/21     PageID.563 Page 5 of 11




 1   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 2
 3   be clearly so designated before or when the material is disclosed or produced.
 4
 5            (a)   Information in documentary form (e.g., paper or electronic documents and
 6
 7   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
 8
 9   proceedings): The designating party must affix the word “CONFIDENTIAL” to each page that
10
11   contains confidential material. If only a portion or portions of the material on a page qualifies
12
13   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
14
15   making appropriate markings in the margins).
16
17            (b)   Testimony given in deposition or in other pretrial or trial proceedings: The
18
19   parties and any participating non-parties must identify on the record, during the deposition or
20
21   other pretrial proceeding, all protected testimony, without prejudice to their right to so designate
22
23   other testimony after reviewing the transcript. Any party or non-party may, within fifteen days
24
25   after receiving the transcript of the deposition or other pretrial proceeding, designate portions of
26
27   the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
28
29   confidential information at trial, the issue should be addressed during the pre-trial conference.
30
31            (c)   Other tangible items: The producing party must affix in a prominent place on the
32
33   exterior of the container or containers in which the information or item is stored the word
34
35   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
36
37   the producing party, to the extent practicable, shall identify the protected portion(s).
38
39            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
40
41   designate qualified information or items does not, standing alone, waive the designating party’s
42
43   right to secure protection under this agreement for such material. Upon timely correction of a
44
45   designation, the receiving party must make reasonable efforts to ensure that the material is
46
47   treated in accordance with the provisions of this agreement.
48
49
50
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 5

     150631871.1
      Case 1:20-cv-03091-TOR              ECF No. 50    filed 01/04/21     PageID.564 Page 6 of 11




 1   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
 3            6.1    Timing of Challenges. Any party or non-party may challenge a designation of
 4
 5   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 6
 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 8
 9   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
10
11   challenge a confidentiality designation by electing not to mount a challenge promptly after the
12
13   original designation is disclosed.
14
15            6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
16
17   regarding confidential designations without Court involvement. Any motion regarding
18
19   confidential designations or for a protective order must include a certification, in the motion or in
20
21   a declaration or affidavit, that the movant has engaged in a good faith meet and confer
22
23   conference with other affected parties in an effort to resolve the dispute without Court action.
24
25   The certification must list the date, manner, and participants to the conference. A good faith
26
27   effort to confer requires a face-to-face meeting or a telephone conference.
28
29            6.3    Judicial Intervention. If the parties cannot resolve a challenge without Court
30
31   intervention, the designating party may file and serve a motion to retain confidentiality. The
32
33   burden of persuasion in any such motion shall be on the designating party. Frivolous challenges,
34
35   and those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
36
37   burdens on other parties) may expose the challenging party to sanctions. All parties shall
38
39   continue to maintain the material in question as confidential until the Court rules on the
40
41   challenge.
42
43   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
44            OTHER LITIGATION
45
46            If a party is served with a subpoena or a court order issued in other litigation that compels
47
48   disclosure of any information or items designated in this action as “CONFIDENTIAL” that party
49
50   must:
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 6

     150631871.1
      Case 1:20-cv-03091-TOR            ECF No. 50      filed 01/04/21     PageID.565 Page 7 of 11




 1            (a)    promptly notify the designating party in writing and include a copy of the
 2
 3   subpoena or court order;
 4
 5            (b)    promptly notify in writing the party who caused the subpoena or order to issue in
 6
 7   the other litigation that some or all of the material covered by the subpoena or order is subject to
 8
 9   this agreement. Such notification shall include a copy of this agreement; and
10
11            (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
12
13   designating party whose confidential material may be affected.
14
15   8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16
17            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
18
19   material to any person or in any circumstance not authorized under this agreement, the receiving
20
21   party must immediately (a) notify in writing the designating party of the unauthorized
22
23   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
24
25   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
26
27   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
28
29   Agreement to Be Bound” that is attached hereto as Exhibit A.
30
31   9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
32            PROTECTED MATERIAL
33
34            When a producing party gives notice to receiving parties that certain inadvertently
35
36   produced material is subject to a claim of privilege or other protection, the obligations of the
37
38   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
39
40   provision is not intended to modify whatever procedure may be established in an e-discovery
41
42   order or agreement that provides for production without prior privilege review. The parties agree
43
44   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
45
46   10.      NON TERMINATION AND RETURN OF DOCUMENTS
47
48            Within 60 days after the termination of this action, including all appeals, each receiving
49
50   party must return all confidential material to the producing party, including all copies, extracts
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 7

     150631871.1
      Case 1:20-cv-03091-TOR            ECF No. 50      filed 01/04/21     PageID.566 Page 8 of 11




 1   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
 2
 3   destruction.
 4
 5            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 6
 7   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 8
 9   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
10
11   work product, even if such materials contain confidential material.
12
13            The confidentiality obligations imposed by this agreement shall remain in effect until a
14
15   designating party agrees otherwise in writing or a court orders otherwise.
16
17
18
19            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20
21
22
23            DATED this 31st day of December, 2020.
24
25    s/ Erick J. Haynie                                   s/ Stephen G. Leatham
26    Erick J. Haynie, WSBA No. 37128                     Stephen G. Leatham. WSBA No. 15572
27    Perkins Coie LLP                                    Heurlin, Potter, Jahn, Leatham, Holtmann &
28    1120 N.W. Couch Street, 10th Floor
29                                                        Stoker, P.S.
      Portland, OR 97209-4128                             211 E. McLoughlin Boulevard, Suite 100
30    Telephone: 503.727.2000
31    Facsimile: 503.727.2222                             Vancouver, WA 98666
32    E-mail: EHaynie@perkinscoie.com                     E-mail: sgl@hpl-law.com
33
34    Attorney for Defendants                             Attorney for Plaintiffs
35
36
37            //
38
39            //
40
41            //
42
43            //
44
45            //
46
47            //
48
49            //
50
51            //
     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 8

     150631871.1
      Case 1:20-cv-03091-TOR          ECF No. 50      filed 01/04/21       PageID.567 Page 9 of 11




 1                                               ORDER
 2
 3            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4
 5            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 6
 7   documents in this proceeding shall not, for the purposes of this proceeding or any other
 8
 9   proceeding in any other court, constitute a waiver by the producing party of any privilege
10
11   applicable to those documents, including the attorney-client privilege, attorney work-product
12
13   protection, or any other privilege or protection recognized by law.
14
15
16
17            DATED this 4th day of January 2021.
18
19
20
21
22
23                                                                 Thomas O. Rice
24                                                             United States District Judge
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 9

     150631871.1
      Case 1:20-cv-03091-TOR         ECF No. 50      filed 01/04/21    PageID.568 Page 10 of 11




 1                                             EXHIBIT A
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                              UNITED STATES DISTRICT COURT
17                             EASTERN DISTRICT OF WASHINGTON
18
19
20    TOOTH ACRES, LLC, a Washington limited
21    liability company; GENE SCHEEL, an individual,           Case No. 1:20-CV-3091-TOR
22
23                          Plaintiffs,
24
25             v.                                              ACKNOWLEDGEMENT AND
26                                                             AGREEMENT TO BE BOUND
27    HOODSTOCK RANCH, LLC, a Washington
28    limited liability company; MARK GORDON
29    HERON and MARY KATHLEEN HERON,
30    husband and wife,
31
32                          Defendant.
33
34
35
36            I, ________________ [FULL NAME], of __________________________________
37
38   [FULL ADDRESS], declare under penalty of perjury that I have read in its entirety and
39
40   understand the Stipulated Protective Order that was issued by the United States District Court for
41
42   the Eastern District of Washington on __________, 2021, in the case of Tooth Acres, LLC et al.
43
44   v. Hoodstock Ranch, LLC et al., Case No. 1:20-cv-3091. I agree to comply with and to be bound
45
46   by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure
47
48   to so comply could expose me to sanctions and punishment in the nature of contempt. I
49
50   solemnly promise that I will not disclose in any manner any information or item that is subject to
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 10

     150631871.1
      Case 1:20-cv-03091-TOR            ECF No. 50      filed 01/04/21     PageID.569 Page 11 of 11




 1   this Stipulated Protective Order to any person or entity except in strict compliance with the
 2
 3   provisions of this Order.
 4
 5            I further agree to submit to the jurisdiction of the United States District Court for the
 6
 7   Eastern District of Washington for the purpose of enforcing the terms of this Stipulated
 8
 9   Protective Order, even if such enforcement proceedings occur after termination of this action.
10
11            Date: _____________________, 20__.
12
13            City and State where sworn and signed: _________________________________
14
15            Printed Name: ______________________________
16
17
18
19
                                                        Signature: _______________________________
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51

     STIPULATED PROTECTIVE ORDER
     (NO. 1:20-CV-3091-TOR) – 11

     150631871.1
